SPECTRUM COMMERCE CENTER

 

LEASE

 

 

This Lease is entered into as of April 25, 2003, between SPECTRUM INVESTMENT
GROUP, L.L.C., a Minnesota limited liability company (“Lessor”) and Mesaba
Aviation, Inc., a Minnesota corporation (“Tenant”).

 

1.             Definitions.  In this Lease:

 

(a)           “BOMA” means Building Owners and Managers Association.

 

(b)           “Building” means that certain office/warehouse building, parking
ramp, and the surrounding land, driveways, walkways and accessways owned and
maintained by Lessor and known as Spectrum Commerce Center, located on the Land
in Eagan, Dakota County, Minnesota as set forth on Exhibit A attached hereto. 
The Building as currently constructed contains 199,714 rentable square feet and
191,463 usable square feet.

 

(c)           “Casualty” means a fire, flood, explosion, tornado, or other cause
of damage to or destruction of the Building or Premises.

 

(d)           “Certificate of Occupancy Date” shall mean the date when Lessor
shall have obtained a Certificate of Occupancy (temporary or permanent) from the
City of Eagan, Minnesota for the Premises permitting legal use of the Premises
for the purposes specified in the Lease; provided that if Lessor has obtained
only a temporary Certificate of Occupancy, Lessor shall remain obligated under
the Lease to obtain a permanent Certificate of Occupancy as promptly as
reasonably possible and in the interim to renew or extend the temporary
Certificate of Occupancy so that a Certificate of Occupancy is always in full
force and effect.  Tenant agrees to take all necessary and reasonable actions to
cooperate with Lessor in obtaining a Certificate of Occupancy.

 

(e)           “Commencement Date” means:

 

January 1, 2004, subject to extension as provided in Section 5 of this Lease.

 

(f)            “Common Areas” means any halls, lavatories, loading facilities,
driveways and grade level open lot parking areas, designed for the nonexclusive
use of the owner and occupants of the Building, and not designed or intended for
the exclusive use of a single tenant, as designated by Lessor from time to time.

 

(g)           “Costs” means the monthly Tax Costs plus the monthly Operating
Costs.

 

--------------------------------------------------------------------------------


 

(i)            “Operating Costs” means all costs of managing, operating,
maintaining and repairing the Property, including all costs, expenditures, fees
and charges for: (A) operation, maintenance and repair of the Property
(including maintenance, repair and replacement of glass, and landscaping and
maintenance of the roof covering or membrane); (B) utilities and services
(including telecommunications facilities and equipment, recycling programs and
trash removal), and associated supplies and materials; (C) compensation
(including employment taxes and fringe benefits) for persons at or below the
level of the building manager who perform duties in connection with the
operation, management, maintenance and repair of the Building, such compensation
to be appropriately allocated for persons who also perform duties unrelated to
the Building; (D) property (including coverage for earthquake and flood if
carried by Lessor), liability, rental income and other insurance relating to the
Property, and expenditures for deductible amounts paid under such insurance; (E)
licenses, permits and inspections; (F) complying with the requirements of any
law, statute, ordinance or governmental rule or regulation or any orders
pursuant thereto (collectively “Laws”); (G) amortization of capital improvements
required to comply with Laws, or which are intended to reduce Operating Costs or
improve the utility, efficiency or capacity of any Building System, with
interest on the unamortized balance a rate equal to two hundred basis points
over the Prime Rate, as published by The Wall Street Journal, over such useful
life as Lessor shall reasonably determine; (H) property management fees in an
amount equal to three percent “*” of Base Rent and Costs payable to Lessor; (I)
a reasonable allowance for depreciation on machinery and equipment used to
maintain the Property on other personal property owned by Lessor in the Property
(including window coverings and carpeting in common areas); (J) the Building’s
share of any shared or common area maintenance fees and expenses (including
costs and expenses of operating, managing, owning and maintaining the surface
parking lot and the common areas of the Project); and (K) any other cost,
expenditure fee or charge, whether or not hereinbefore described, which in
accordance with general accepted property management practices would be
considered an expenses of managing, operating, maintaining and repairing the
Property.

 

Operating Costs shall not include (i) capital improvements (except as otherwise
provided above); (ii) costs of special services rendered to individual tenants
(including Tenant) for which a special charge is made; (iii) interest and
principal payments on loans or indebtedness secured by the Building; (iv) costs
of improvements for Tenant or other tenants of the Building; (v) costs for which
Lessor is reimbursed by other tenants of the Building other than through payment
of tenants’ shares of increases in Operating Costs and Taxes; (vi) leasing
commissions, attorneys’ fees and other expenses incurred in connection with
leasing space in the Building or enforcing such leases; (vii) depreciation or
amortization, other than as specifically enumerated in the definition of
Operating Costs above; (vii) costs, fines or penalties incurred due to Lessor’s
violation of Law; (viii) any costs or expenses associated with the second-level
parking lot; and (viv) those exclusions set forth on Exhibit F attached hereto.

 

* Omitted pursuant to a request for confidential treatment.

 

2

--------------------------------------------------------------------------------


 

(ii)           “Tax Costs” means all real estate taxes, levies, and charges due
and payable, and installments of special assessments (including interest on
deferred assessments) assessed, levied or imposed on, or allocated to, the Land
and Building and all reasonable attorneys’ fees, consultants’ fees, witness
fees, court costs and other expenses of Lessor in connection with any proceeding
to contest these amounts.  Notwithstanding the aforementioned, the amount of
special assessments attributable to assessments which are pending or levied as
of the date of this Lease on a pro-rata basis for the Premises will not exceed
the following numbers:

 

2003

$

“*”

 

2004

$

“*”

 

2005

$

“*”

 

2006

$

“*”

 

2007

$

“*”

 

2008

$

“*”

 

2009

$

“*”

 

2010

$

“*”

 

2011

$

“*”

 

2012

$

“*”

 

2013

$

“*”

 

 

The above-mentioned limits are based upon a Premises square footage of 32,742 at
11.30672008% Tenant’s Share, and the limits will be adjusted accordingly when
the final Premises square footage is established.  If the square footage and
limits are adjusted, the Parties will execute an amendment to this Lease to
reflect the adjustment.  The above-listed special assessment costs attributable
to the Premises Tax costs for Tenant will be 50% of the amount set forth above,
and Lessor will be responsible for the remaining 50%.  Tax Costs shall
specifically not include real estate taxes or other governmental charges on the
second-story parking ramp located above the Premises.  2003 Tax Costs are
estimated to be* per usable square foot.  Upon request, Lessor shall furnish
Tenant with Lessor’s calculations of applicable Tax Costs for any year of the
Lease Term for Tenant’s review.

 

(h)           “Environmental Law” means the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Oil Pollution Act of 1990
(P.L. 101-380), the Safe Drinking Water Act (42 U.S.C. § 300(f), et seq.), the
Clear Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act, as
amended (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. § 136 et seq.), and OSHA as it relates to Hazardous

 

* Omitted pursuant to a request for confidential treatment.

 

3

--------------------------------------------------------------------------------


 

Materials, as such laws have been and hereafter may be amended or supplemented,
and any present or future Federal, state or local, statutes, rules, regulations,
common law rule, ordinances, licenses, permits and interpretations and orders of
regulatory and administrative bodies analogous or related to the above statutes
or otherwise related to human health, safety or the environment.

 

(i)            “Exhibit” means an Exhibit attached to and thereby made a part of
this Lease.

 

(j)            “Hazardous Substance” shall mean any pollutant, contaminant,
chemical, or industrial or hazardous, toxic or dangerous waste, substance or
material, defined or regulated as such in (or for purposes of) any Environmental
Law and any other toxic, reactive, or flammable chemicals, including any
asbestos, any petroleum (including crude oil or any fraction), any radioactive
substance and any polychlorinated biphenyls or any constituent of any such
substance or waste, and specifically also including hydraulic fluids; provided,
in the event that any Environmental Law is amended so as to broaden the meaning
of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment; and provided, further, to the extent that the
applicable laws of any state establish a meaning for “hazardous material,”
“hazardous substance,” “hazardous waste,” “solid waste” or “toxic substance”
which is broader than that specified in any federal Environmental Law, such
broader meaning shall apply.

 

(k)           “Land” means Lot 2, Block 1, Spectrum Business Park, Dakota
County, Minnesota.

 

(l)            “Lessor’s Work” means the responsibility of Lessor to deliver the
space in accordance with Exhibits C and C-1, and according to the schedule set
forth in Exhibit G.

 

(m)          “Lease” means this Lease, all Exhibits attached to this Lease, and
all properly executed amendments, modifications and supplements to this Lease

 

(n)           “Lease Year” means a period of 12 consecutive months commencing on
the first day of the first full month of the Term and each 12-month period
thereafter during the Term.

 

(o)           “Leasehold Improvements” is defined in the Work Letter attached
hereto as Exhibit C.

 

(p)           “Legal Requirements” shall mean all present and future Federal,
State, local and City laws, statutes, regulations, ordinances (including
Environmental Laws and laws relating to accessibility and, usability of premises
by, disabled individuals) and all covenants, restrictions and conditions now or
hereafter of record which may be applicable to Lessor, to Tenant, to the leasing
of the Premises by Lessor, to any of the Building, to any of the Premises or to
the use, manner of use,

 

4

--------------------------------------------------------------------------------


 

occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Premises or the Building by Lessor and Tenant.

 

(q)           “Monthly Rent” or “Base Rent” means the amount to be paid by
Tenant in connection with its rental of the Premises in accordance with Section
6.

 

(r)            “Phase I” means that part of the Building denoted as such on
attached Exhibit A.

 

(s)           “Phase II” means that part of the Building denoted as such on
Attached Exhibit A.  The Premises are contained within Phase II.

 

(t)            “Phase III” means that portion of the Building denoted as such on
Exhibit A which may, but need not, be constructed by Lessor.

 

(u)           “Premises” means that certain portion of the Building consisting
of approximately 32,742 Usable Square Feet as shown on the drawing attached to
this Lease as Exhibit B.  At Tenant’s option, the final area of the Premises may
be adjusted upward up to 20% provided such adjustment is completed within thirty
(30) days of the signing of this Lease. If the Premises is adjusted upward, the
Parties will execute an amendment to this Lease and will revise Exhibit B to
reflect the adjustment.  The Premises shall be adjacent to the existing portion
of the Building currently being subleased by Tenant.

 

(i)            “Office Space” means that portion of the Premises, finished for
office use and designated as such on Exhibit B, subject to adjustment as
provided elsewhere herein.

 

(ii)           “Parking Space” means that portion of the Premises located on
grade and the second-level parking deck as designated on Exhibit B.

 

(v)           “Section” means a section of this Lease.

 

(w)          “S.O.C.” means Tenant’s “Systems Operations Center.”

 

(x)            “Taking” means acquisition by a public authority having the power
of eminent domain of all or part of the Land or Building by condemnation or
conveyance in lieu of condemnation

 

(y)           “Tenant’s Share” means the percentage of the Premises obtained by
dividing the Usable Square Feet in the Premises by the Usable Square Feet in the
Building, which percentage on the date of this Lease is estimated to be based on
the number of square feet stated in Section 1(b) above and in Exhibit A attached
hereto.  Tenant’s Share will be modified should Phase III be added to the
Premises.

 

(z)            “Tenant’s Work” means the responsibility of Tenant to improve the
Premises as outlined in the Work Letter attached hereto as Exhibit C.

 

5

--------------------------------------------------------------------------------


 

(aa)         “Term” means the period of ten (10) years and              zero
months, plus any renewal terms, if exercised, beginning on the Commencement
Date, subject to early termination or extension as provided elsewhere in this
Lease.

 

(bb)         “Usable Square Feet of the Building” as of the date of this Lease
means 191,463 square feet.

 

(cc)         “Usable Square Feet of the Premises” means all space within the
demising walls (measured from the inside finish of the outside walls to the
center of tenant division and common area walls) of the Office Space, but
excluding all common areas including, but not limited to, the common electrical
room, elevator, lobby and stairwell to the parking deck.  Upon completion of
Tenant’s Work, Lessor shall calculate the area of the Premises after the
demising walls are in place in accordance with ANSI/BOMA Standard 265.1-1996,
upon which time Lessor shall formalize the final calculation of the area in a
written notification to Tenant.  Unless contested by Tenant within thirty (30)
days of such notice, the area calculation set out in the notice shall be
presumed accurate and final.  The rentable/usable factor shall be zero.  In the
event Tenant contests the area calculation submitted by Lessor, Lessor and
Lessor’s architect shall meet with Tenant and Tenant’s architect to discuss and
negotiate a final mutually agreeable area calculation.

 

(dd)         “Work Letter” means Exhibit C which is attached hereto.

 

2.             Enumeration of Exhibits

 

The Exhibits enumerated in this Section 2 and attached to this Lease are
incorporated herein by this reference and are to be construed as a part of this
Lease.  Each party agrees to perform any obligations on its part stated in any
and all such Exhibits:

 

Exhibit A.

 

Site Plan of the Building

Exhibit B.

 

Site Plan of the Premises

Exhibit C.

 

Work Letter

Exhibit C-1

 

Spectrum Shell Specifications

Exhibit D.

 

Rules and Regulations

Exhibit E.

 

Sign Criteria

Exhibit F.

 

Exclusions From and Credits To Operating Expenses

Exhibit G.

 

Schedule for Delivery of Lessor’s Work

 

3.             Lessor’s Representations and Warranties.

 

As of the date upon which this Lease becomes effective, Lessor represents,
warrants and covenants to Tenant, agreeing to defend, indemnify, and hold Tenant
harmless from any claims, demands, liabilities, causes of action, suits,
judgments, damages and reasonable expenses arising from Lessor’s breach, the
following:

 

6

--------------------------------------------------------------------------------


 

(a)           The Building and all quasi-public areas within the Building
(including all toilets) will, at Lessor’s sole expense, as of the Occupancy
Date, comply with ADA and other applicable laws, statutes, ordinances, rule or
regulations relating to handicapped access.

 

(b)           Lessor has full right and lawful authority to enter into and
perform Lessor’s obligations under this lease, that Lessor owns the Land and
improvements thereon in fee simple, free and clear of all other contracts,
leases, tenancy agreements, restrictions, violations, encumbrances or defects in
title of any nature whatsoever that would restrict the use or enjoyment of
Tenant of the Premises.  So long as no Event of Default shall have occurred and
be continuing (subject to the expiration of any notice or cure period), Tenant
shall peaceably and quietly have, hold and enjoy the Premises for the Term, free
of any claim or other action by the Lessor or anyone rightfully claiming by,
through or under the Lessor (other than the Tenant) with respect to any matters
arising from Lessor’s ownership of the Land and the Building.

 

4.             Premises.

 

Lessor leases the Premises to Tenant, and Tenant leases the Premises from
Lessor, for the Term, under the terms and conditions of this Lease.

 

5.             Construction

 

(a)           Work Letter.  The parties shall pay for and perform their
respective obligations as set out in the Work Letter (attached hereto as Exhibit
C).  The Premises will be constructed for Tenant in accordance with Exhibit C. 
All work will be designed, performed, completed and paid for as provided in
Exhibit C.

 

(b)           Construction and Work Schedule.  Lessor and Tenant acknowledge and
agree that due to Tenant’s schedule for occupying the Premises, the parties must
adhere to the work schedule set forth in Exhibit G attached hereto (the “Work
Schedule”) in order to allow the parties to timely complete their respective
construction obligations.  Accordingly, Lessor shall deliver possession of the
Premises to Tenant completed in accordance with the Work Letter (“Lessor’s
Work”) and ready for the installation and completion of Tenant’s Work on or
before the dates outlined on the Work Schedule.  If Lessor, at any time, and for
any specific “milestone” date (each, a “Milestone Date”) as set forth on the
Work Schedule, is late in delivering possession of the Premises in the condition
required under, and with the portion of Lessor’s Work to be completed in
accordance with, the Work Letter, by the Milestone Date set forth in the Work
Schedule (a “Lessor Delay”), which Lessor Delay results in an actual delay in
Tenant performing Tenant’s work, then Lessor shall be liable for any and all
costs incurred by Tenant for storage of materials, escalation of work, the cost
of remobilization of labor forces,

 

7

--------------------------------------------------------------------------------


 

overtime expenses, and other out-of-pocket expenses, which amount shall be
limited to:  (i) Tenant’s actual costs relating to such delay, including without
limitation, the costs set forth herein, or (ii) “*” per month, whichever is
less.  Tenant expects that these costs will be minimal should Lessor experience
delays prior to June 1, 2003 and, provided that the Lessor makes up for such
delays by June 1, 2003, the costs of delays after June 1, 2003 will also be
minimal.  Should, however the Lessor find itself in delay on or after June 1,
2003, the costs of such delay will escalate.  Lessor shall not be liable if any
such delay is caused by Tenant, its employees, agents or contractors (including
Tenant’s obligation to timely provide plans and specifications as set forth in
the Work Letter) (a “Tenant Delay”).  In addition, in the event that any one or
more Lessor Delays causes Tenant to be actually delayed, then, in addition to
Lessor being liable for Tenant’s costs in connection with such delay as set
forth in this Section, the Commencement Date and Tenant’s obligation to pay Rent
will be delayed one day for each day of Lessor Delay.  Lessor and Tenant will
fully cooperate, and will cause their respective employees, agents and
contractors to fully cooperate, with each other in coordinating and completing
their respective construction obligations, including without limitation,
coordinating access to the Premises and the Building, storage of materials,
scheduling work, and attendance at Tenant’s construction meetings.  During all
such construction meetings, Lessor will timely notify Tenant of the existence of
any Tenant Delay.

 

6.             Rent.

 

Monthly Rent shall be calculated by multiplying the Usable Square Feet of the
Premises by the following annual rates and dividing by 12.

 

Year

 

Annual Rate Per
Usable Square
Foot of the
Premises

 

1

 

 

“*”

 

2

 

 

“*”

 

3

 

 

“*”

 

4

 

 

“*”

 

5

 

 

“*”

 

6

 

 

“*”

 

7

 

 

“*”

 

8

 

 

“*”

 

9

 

 

“*”

 

10

 

 

“*”

 

 

Tenant will pay the Monthly Rent to Lessor at 1000 Blue Gentian Road, Eagan, MN
55121, or such other place as Lessor may designate, in advance on the first day
of each month during the

 

* Omitted pursuant to a request for condfidential treatment.

 

8

--------------------------------------------------------------------------------


 

Term without demand, deduction or setoff, except as specifically provided in
Sections 7, 11, 17, 26 and 28 hereof. Monthly Rent will begin on the
Commencement Date.  If the Term begins on a day other than the first day of a
month, the Monthly Rent for that month will be prorated by multiplying the
Monthly Rent by the number of days of that month included in the Term and
dividing the product by the number of days in that month.

 

Any Monthly Rent or other amounts payable by Tenant to Lessor under this Lease
which are not paid within 10 days after written notice from Lessor (which notice
may be delivered by Lessor to Tenant via E-mail), will bear interest from the
date due to the date paid at the rate of 18% per annum or the maximum rate of
interest permitted by law, whichever is less, and the interest will be paid to
Lessor on demand.  All amounts to be paid by Tenant to Lessor under this Lease
will be deemed to be additional rent for purposes of payment and collection. 
Lessor may from time to time, but no more than twice per calendar year, estimate
in good faith Tenant’s Share of Costs for the current year and include such
estimate in the monthly installments, and Tenant shall pay such estimated
Tenant’s Share of Costs with the monthly installments.

 

Tenant shall not pay any Security Deposit.  In addition, Tenant shall in no
event be responsible for the payment or reimbursement of any of the following: 
(a) any costs of any nature incurred by Lessor in connection with obtaining any
fee mortgage on the Land or the Building or any other indebtedness of Lessor,
(b) any debt service payments of Lessor, (c) any costs of any nature incurred by
Lessor in connection with the acquisition of the Land or in connection with any
sale of the Land or any interest therein, including transfer or similar taxes
and fees, (d) any taxes imposed or based on Lessor’s net income, revenue,
receipts of any kind and profits, franchise, corporate and capital taxes imposed
on it, withholding taxes payable with respect to payments to Lessor, estate,
inheritance and succession taxes, and any tax imposed solely because of the
nature of Lessor, or (e) any other items listed in Exhibit F hereto.

 

Tenant shall pay Tenant’s Share of Costs during any early occupancy period prior
to the Commencement Date, but in no event shall Tenant be required to pay
Monthly Rent during any early occupancy period.

 

7.       Cost Adjustment

 

The Monthly Rent specified in Section 6 of this Lease shall be net to Lessor in
each year during the Term.  Accordingly, Tenant shall pay, in addition to
Monthly Rent, Tenant’s Share, as defined in Section 1(y) above, of Tenant’s
Costs, as defined in Section 1(g) above, which may arise or become due during
the Term, and Tenant shall indemnify and hold Lessor harmless against such
expenses and obligations.  Tenant shall pay with each monthly installment of
Monthly Rent one-twelfth of the annual estimated Tenant’s Share of Costs.

 

Within sixty (60) days after the end of each calendar year during the term of
this Lease or any renewal or extension thereof, Lessor shall determine the
actual amount of Tenant’s Share of Costs, as defined in Section 1(g) above,
payable in such calendar year and deliver a written certification of the amounts
to Tenant (“Statement”). If Tenant has underpaid its share of Costs for such
calendar year, Tenant shall pay the balance of the Tenant’s Share of Costs
within thirty (30) days after the receipt of such statement. If Tenant has
overpaid its Tenant’s Share of Costs

 

9

--------------------------------------------------------------------------------


 

for such calendar year, Lessor shall either (i) refund the excess, or (ii)
credit the excess against the most current monthly installment if Tenant’s Share
of Costs for the next following calendar year. A prorata adjustment of the
Tenant’s Share of Costs shall be made for a fractional calendar year occurring
during the term of this Lease or any renewal or extension thereof based upon the
number of days of the term of the Lease during said calendar year as compared to
three hundred sixty-five (365) days and all additional sums payable by Tenant or
credits due Tenant as a result of the provisions of this Section shall be
adjusted accordingly.  On an annual basis and not more than one time per year,
Tenant shall have the right, at its own expense, and at a reasonable time, to
audit Lessor’s books relevant to the Operating Expenses and additional rentals. 
Lessor shall maintain full and complete books and records with respect to
Operating Expenses at the Building.  If Tenant objects to the amounts set forth
in any Statement, Tenant shall notify Lessor in writing within sixty (60) days
after Tenant’s receipt of the Statement that Tenant desires to inspect and/or
audit Lessor’s books and records.  If Tenant so notifies Lessor, Tenant shall be
entitled to inspect and audit Lessor’s Statement of Operating Expenses and the
underlying books and records, which audit or inspection shall be completed by
Tenant within one hundred twenty (120) days after Tenant’s notice to Lessor
regarding its objection to the Statement. If Tenant’s audit discloses that
Tenant has overpaid its share of Operating Expenses in any calendar year, Lessor
shall within thirty (30) days following the completion of the audit, reimburse
Tenant for the amounts overpaid by Tenant.  In addition, if the audit discloses
that Tenant has overpaid Operating Expenses by more than ten percent (10%),
concurrently with such reimbursement, Lessor, at its option, shall (i)
immediately reimburse to Tenant such overpayment or, (ii) allow Tenant to offset
such overpayment as credit towards rent owed, together with any interest at the
interest rate set forth in Section 6 hereof, from the date of Lessor’s statement
through the date of reimbursement to Tenant.  In addition, Lessor shall pay
$1,000.00 towards Tenant’s audit costs. If, however, within one hundred fifty
(150) days after the receipt of such Statement (i) Tenant and Lessor still
dispute the correctness thereof, specifying the particular respects in which the
Statement is claimed to be incorrect, and (ii) if such dispute shall not have
been settled by agreement, Lessor and Tenant shall submit the dispute to
arbitration within one hundred eighty (180) days after receipt of the
statement.  Pending the determination of such dispute by agreement or
arbitration as aforesaid, Tenant shall, within thirty (30) days after receipt of
such statement, pay Tenant’s share in accordance with Lessor’s statement and
such payment shall be without prejudice to Tenant’s position.  If the dispute
shall be determined in Tenant’s favor, Lessor shall forthwith pay Tenant the
amount of Tenant’s overpayment of Tenant’s share resulting from compliance with
Lessor’s Statement.

 

8.       Term.

 

The Term of this Lease will be ten (10) years and zero months (including any
renewal terms, if so exercised), beginning on the Commencement Date, subject to
early termination or extension as provided elsewhere in this Lease.

 

9.       Possession.

 

Lessor will deliver possession of the Premises completed with Lessor’s Work, to
Tenant on or before the dates outlined in the Work Schedule (attached hereto as
Exhibit G), for the purpose of allowing Tenant to complete Tenant’s Work. 
Should Lessor delay in delivering possession of

 

10

--------------------------------------------------------------------------------


 

the Premises to Tenant in accordance with the Work Schedule, Lessor shall be
liable to Tenant as set forth in Section 5 of this Lease.  If Tenant
Improvements are completed earlier than the Commencement Date, Lessor shall
permit Tenant to occupy the Premises for the purposes of doing business prior to
the Commencement Date.  Upon Tenant’s occupancy of the Premises, Tenant shall be
bound by all of the terms and conditions of this Lease, except for its
obligation to pay Monthly Rent which shall not be payable until the Commencement
Date as set forth herein.

 

If Tenant pays the Monthly Rent and other charges and performs all of Tenant’s
obligations under this Lease, Lessor promises that Tenant may peaceably and
quietly possess and enjoy the Premises under this Lease.

 

10.          Use.

 

Tenant may use the Premises 24 hours per day, 7 days a week, and 365 days per
year, for any and all aspects of its business of operating an airline, its
aircraft training business, office uses and classroom uses, and such other
accessory uses and purposes as shall be consistent with or incidental thereto,
including Tenant parking and shuttle transportation by Tenant or its agents of
Tenant employees, or for any other lawful purpose.  Tenant will not commit or
permit any act or omission which results in the violation of any law,
governmental regulation, or insurance policy of Lessor, relating to the
Building, or which will increase Lessor’s insurance rates on the Building. 
Tenant will not permit any conduct or condition which may unduly disturb or
endanger other occupants of the Building.

 

11.         Care of Premises.

 

Tenant will, at all times during the Term and any renewals and extensions, at
its sole expense, keep and maintain the Premises in a clean, safe, sanitary, and
good condition, ordinary wear and tear excepted, and in compliance with all
applicable laws, codes, ordinances, rules, and regulations.  Tenant’s
obligations will include but not be limited to the maintenance and repair, if
necessary, of heating, air conditioning and ventilating fixtures, equipment and
systems, all lighting and plumbing fixtures, all interior walls, partitions and
doors within the Premises.

 

If Tenant fails, refuses or neglects to maintain or repair the Premises as
required in this Lease thirty (30) days after written notice has been given to
Tenant by Lessor, Lessor may make such repairs without liability to Tenant. 
Tenant will pay to Lessor all reasonable costs, including reasonable
administrative costs, incurred by Lessor in making such repairs upon
presentation to Tenant of bill for the repairs.  However, should Lessor initiate
such repairs, Lessor will perform such repairs diligently, professionally,
promptly and in good faith so as to minimize and limit any delay or interruption
of Tenant’s business activities, and to avoid loss or damage to Tenant’s
merchandise, fixtures or other property.

 

Lessor will at all times during the Term and any renewals and extensions, at its
sole expense, repair, maintain, replace or improve the structural portions of
the Building and Land and access areas, including the walls, foundation, roof,
elevators, stairways, plate glass, windows, driveways, parking ramps and
sidewalks (other than those specifically required to be made by Tenant in the
Premises) necessary to maintain the Building and land and access areas in a safe

 

11

--------------------------------------------------------------------------------


 

and tenantable condition, and in compliance with all applicable Federal, State
and City laws, codes, ordinances, rules and regulations.  However, where
structural repairs are required to be made by reason of the acts of Tenant, the
costs will be reimbursed by Tenant and payable by Tenant to Lessor upon thirty
(30) days notice by Lessor.  Lessor shall keep and maintain all portions of the
Building, common areas (including all Building systems servicing those areas)
and the sidewalk and areas adjoining the same in clean, safe and orderly
condition, free of accumulation of dirt, rubbish, snow, and ice.

 

In the event that Lessor fails to make repairs or alterations which Lessor is
obligated to make pursuant to the terms and conditions of this Lease, and such
failure affects the essential services necessary to operate Tenant’s business
(including, without limitation, Tenant’s S.O.C.), then Tenant shall have the
right, upon 48 hours’ notice to Lessor, to make any required repairs or perform
any required maintenance, at Lessor’s expense; provided, however, that if
Lessor, within the foregoing 48-hour period, is diligently, appropriately and
effectively effecting such repairs, Tenant shall not be entitled to make any
required repairs.  In the event that Lessor fails to make repairs or alterations
which Lessor is obligated to make pursuant to the terms and conditions of this
Lease, and such failure affects the non-essential elements of Tenant’s business,
then Tenant shall have the right, upon thirty (30) days’ notice to Lessor, to
make any required repairs or perform any required maintenance, at Lessor’s
expense; provided, however, that if Lessor, within the foregoing 30-day period,
is diligently, appropriately and effectively effecting such required repairs or
maintenance, Tenant shall not be entitled to make such required repairs or
perform such required maintenance.  In the event Lessor fails to reimburse
Tenant for such expenditures within ten (10) days after request therefor by
Tenant accompanied by evidence detailing such expenditures, Tenant shall have
the right to set-off any such amounts expended in connection therewith, together
with interest thereon at the interest rate set forth in Section 6 hereof (18%
per annum or the maximum rate of interest permitted by law), against any rent,
additional rent or other charges due under this Lease.

 

Tenant, at its own cost and expense, will enter into a regularly scheduled
preventive maintenance and service contract with a maintenance contractor
approved by Lessor for servicing all hot water, heating and air conditioning
systems and equipment within the Premises.  The service contract must include
all services suggested by the equipment manufacturer in its operations and
maintenance manual and must become effective within 30 days of the date Tenant
takes possession of the Premises.

 

12.           Building Rules.

 

Rules and Regulations for the Premises and the Building in effect on the date of
this Lease are attached as Exhibit D.  Lessor will have the right to adopt
different or additional reasonable rules and regulations, and to rescind or
amend the attached rules and regulations, from time to time.  Lessor shall at
all times provide Tenant with advance written notice of any different,
additional, rescinded or amended rules and regulations.  Lessor agrees that its
rules and regulations will be applied in a non-discriminatory manner, consistent
with all other tenants in Lessor’s Building.  Tenant will abide by the rules and
regulations then in force and will cause Tenant’s employees to observe and
comply with them.  No rule change will inhibit Tenant’s right to access and
operate

 

12

--------------------------------------------------------------------------------


 

in the Premises 24 hours per day, 7 days per week, and 365 days per year at any
time during the Term.

 

13.           Compliance with Laws.

 

Lessor and Tenant will at all times promptly comply with all Legal Requirements
pertaining to the Premises (for Tenant) and the Building (for Lessor), and each
will bear its own expenses in doing so.  Tenant will pay any taxes or other
charges by any governmental authority on Tenant’s property or trade fixtures in
the Premises or relating to Tenant’s use of the Premises.  Lessor will pay any
taxes or other charges by any governmental authority on Lessor’s property or
trade fixtures in the Building (outside of the Premises) or relating to Lessor’s
leasing of the Premises.

 

The Premises shall not be used in any manner which under any requirement of law
or of any public authority would require Lessor to make any addition or
alteration to or in the Building.  After the construction of any initial
building by Lessor in the Premises, Tenant will be responsible for compliance
with the Americans with Disabilities Act of 1990 as it applies to the Premises. 
The Premises shall not be used in any manner which will increase the rates
required to be paid for public liability or for all risk insurance covering the
Building.  Tenant shall occupy the Premises, conduct its business and control
its agents, employees, invitees, and visitors in such a way as is lawful and
reputable and will not permit or create any nuisance, noise, odor, or otherwise
interfere with, annoy, or disturb any other Tenant in the Building in its normal
business operations or Lessor in its management of the Building.  Outside
storage on the Land of any type of equipment, property, or materials owned or
used by Tenant or its customers and suppliers is not permitted, except for
parking of vehicles in spaces intended for parking, and except for the rooftop
Satellite Dish as allowed by Lessor pursuant to Section 15(b) herein.

 

Upon Tenant’s occupancy on the Certificate of Occupancy Date, and during all
times during the Term and any renewals and extensions thereof, Lessor shall be
responsible for maintaining the Building and all quasi-public areas within the
Building (including all toilets) in compliance with the Americans with
Disabilities Act of 1990 and other applicable laws, statutes, ordinances, rule
or regulations relating to handicapped access.  Lessor shall not manage or
utilize the Building, or allow the Building to be utilized, in any manner which
will increase the rates required to be paid by Tenant for public liability or
for all risk insurance covering the Premises; provided, however, that in no
event shall the foregoing limit or restrict Lessor’s ability to lease Building
space, however if such leasing or management of the building results in
increased insurance costs to Tenant, Lessor shall pay or be responsible for
Tenant’s increased insurance cost overages as reasonably incurred by Tenant. 
Lessor shall maintain the Building in compliance with applicable laws, statutes,
ordinances, rule or regulations, and conduct its business and control its
agents, employees, invitees, and visitors in such a way as is lawful and
reputable and will not permit or create any nuisance, noise, odor, or otherwise
interfere with, annoy, or disturb Tenant and its business operations, or any
other tenant in the Building.

 

14.           Hazardous Substances and Environmental Matters.

 

a.     Lessor Generally

 

13

--------------------------------------------------------------------------------


 

As of the date upon which this Lease becomes effective, Lessor represents,
warrants and covenants to Tenant, the following:

 

(i)            To the best of Lessor’s actual knowledge, with no duty of further
independent investigation, the Land does not contain, and there is not located
on or about the Land, any Hazardous Materials.  No part of the Land is currently
used, or has previously been used, for the use, storage, treatment, production,
manufacture, generation, transportation, release or disposal of Hazardous
Materials. Lessor has not received any complaint, order, summons, citation,
notice of violation, directive, letter or other communication from any
governmental authority or other person with regard to air emissions, water
discharges, noise emissions or Hazardous Materials, or any other environmental,
health or safety matters affecting the Land, or any portion thereof.  Lessor has
complied since its ownership of the Land with all Environmental Laws affecting
the Land, including notification requirements relating to the release of
Hazardous Materials.

 

(ii)           To the best of Lessor’s actual knowledge, with no duty of further
independent investigation, there are no written claims pending or threatened,
and Lessor knows of no basis for any such claim, against Lessor, or the Land, or
any portion thereof, by any governmental authority or other Person relating to
any Hazardous Material or pursuant to any Environmental Law, whether for
enforcement, clean-up, removal, remediation, assertion of liability, cost
recovery, compensation, contribution, recovery of damages, injunction or other
equitable relief or otherwise.

 

(iii)          To the best of Lessor’s actual knowledge, with no duty of further
independent investigation, Lessor has not knowingly undertaken, permitted,
authorized or suffered the presence, or suspected presence, use, manufacture,
handling, generation, storage, treatment, discharge, release, burial or disposal
on, under or about the Land of any Hazardous Material, except in compliance with
Environmental Laws, or the transportation to or from the Land, of any Hazardous
Material in violation of any Environmental Laws.

 

(iv)          Lessor will retain the obligation to keep the Building free of
Hazardous Substances.  Lessor agrees that (a) no activity will be conducted in
or around the Building that will produce any Hazardous Substance, except for
activities which are part of the ordinary course of Lessor’s business or that of
its Tenants (the “Permitted Activities”), provided the Permitted Activities are
conducted in accordance with all Environmental Laws; (b) the Building and
building grounds will not be used for storage of any Hazardous Substances,
except for temporary storage of materials used in the Permitted Activities (the
“Permitted Materials”), provided the

 

14

--------------------------------------------------------------------------------


 

Permitted Materials are properly stored in a manner and location meeting all
Environmental Laws; (c) no portion of the Building or Land will be used by
Lessor as a landfill or a dump; (d) Lessor will not permit any Hazardous
Substances to be brought onto the Building or Land, except for Permitted
Materials, and if so brought or found, Lessor will immediately remove them, with
proper disposal, and will undertake all required cleanup procedures under the
Environmental Laws.

 

(v)           Except as to any matter caused by Tenant’s actions or failure to
act, if, at any time during the Term of this Lease: 1.) the Building and Land
are found to contain the presence of Hazardous Substances; or 2.) the Building
and Land are found to be contaminated or subject to Conditions prohibited in
this Lease, as a direct or indirect result of any preexisting condition prior to
the occupancy of the Premises by Tenant; or 3.) Lessor breaches the above listed
Hazardous Substance and environmental representations and warranties as set
forth in this Section; or 4.) there is any condition or violation of
Environmental Laws by Lessor during the Lease Term or as a direct or indirect
result of any condition or violation taking place after the termination of the
Lease Term or Tenant’s occupancy of the property, Lessor shall indemnify and
hold Tenant harmless from and against any and all actions, damages, penalties,
fines, claims, demands, liens, suits, liabilities, costs (including cleaning-up
costs), judgments and expenses (including, but not limited to, attorneys’,
consultants’ and experts’ fees and expenses) and obligations of any kind and
nature suffered by or asserted against Tenant arising therefrom, which
indemnification shall survive the termination or expiration of this Lease.

 

b.             Tenant Generally

 

Tenant agrees that (a) no activity will be conducted on the Premises that will
produce any Hazardous Substance, except for activities which are part of the
ordinary course of Tenant’s business (the “Permitted Activities”), provided the
Permitted Activities are conducted in accordance with all Environmental Laws and
have been approved in advance in writing by Lessor; (b) the Premises will not be
used for storage of any Hazardous Substances, except for temporary storage of
materials used in the Permitted Activities (the “Permitted Materials”), provided
the Permitted Materials are properly stored in a manner and location meeting all
Environmental Laws and approved in advance in writing by Lessor; (c) no portion
of the Premises or Land will be used by Tenant as a landfill or a dump; (d)
Tenant will not install any underground tanks of any type; (e) Tenant will not
cause any surface or subsurface conditions to exist or come into existence that
constitute, or with the passage of time may constitute, a public or private
nuisance; (f) Tenant will not permit any Hazardous Substances to be brought onto
the Premises, except for Permitted Materials, and if so brought or found, Tenant
will immediately remove them, with proper disposal, and will undertake all
required cleanup procedures under the Environmental Laws.  If, at any time
during or after the

 

15

--------------------------------------------------------------------------------


 

Term of this Lease, the Premises are found to be contaminated due to Tenant’s
activity during the Term of this Lease, or if, during the Term of this Lease,
Tenant causes Conditions prohibited in this Section 14(b), Tenant will indemnify
and hold Lessor harmless from all claims, demands, actions, liabilities, costs,
expenses, damages and obligations of any nature arising from or as a result of
the use of the Premises by Tenant.  The foregoing indemnification will survive
the termination or expiration of this Lease.

 

15.           Specific Tenant Installations Outside the Premises.

 

a.             Sign Installation.

 

Tenant will have the right to install, at its sole cost and expense, exterior
and/or interior building signage subject to Lessor’s and the City of Eagan’s
approval, which will not be unreasonably withheld or delayed.  Tenant’s signage
shall conform to applicable and reasonable Building Standard Signage as set out
in Exhibit E or as otherwise approved in advance by Lessor.

 

b.             Satellite Dish and Radio Antenna Installation.

 

(i)      Satellite Dishes:  During the Term of this Lease, Tenant, at its sole
cost and expense, shall have the right to install one or more Satellite Dishes
of no more than 12 feet in diameter, weighing no more than 4,000 pounds.  Lessor
understands and agrees that the Satellite Dishes are absolutely necessary and
essential to Tenant’s operations, and that Tenant requires specific directional
and operational specifications for its Satellite Dishes.  Tenant understands and
agrees that Lessor, while agreeing to accommodate Tenant’s Satellite Dish
requirements, wishes to preserve the aesthetics of the Building.  Accordingly,
Tenant will, assuming such location will allow the Satellite Dishes to operate
properly, locate any Satellite Dishes in the following order of priority:

 

1.)    In the area behind the Premises on top of the Pan Am hydraulic rooms;

 

2.)    In the area behind the Premises in an area reasonably designated by
Lessor; or

 

3.)    On the rear portion of the roof of the Building in an area reasonably
designated by Lessor.

 

Lessor’s approval and designation of Satellite installation locations shall not
be unreasonably withheld or delayed.  Installation of such Satellite Dishes
shall be subject to approval by the City of Eagan and compliance with City codes
and requirements.  In addition, should such Satellite Dishes be installed on the
Building rooftop, Tenant agrees to use Lessor’s structural engineer and Lessor’s
roof manufacturer to ensure that any alteration to the roof will be in
compliance with the rooftop warranty issued to Lessor by the roof

 

16

--------------------------------------------------------------------------------


 

manufacturer.  Upon Commencement of this Lease and during the Term of this
Lease, Tenant shall have the right to install up to two (2) Satellite Dishes at
no additional rent to Lessor for such Satellite Dishes, no matter if the
Satellite Dishes are installed upon the roof of the Building or upon any other
portion of the Building, including the walls, ground or parking areas.   Beyond
the initial two (2) Satellite Dishes, Tenant, at its sole cost and expense,
shall have the ongoing right to add additional Satellite Dishes as essential for
its operations at a location approved by Lessor, which approval shall not be
unreasonably withheld or delayed, in accordance with the order of location
priority set forth above and subject to City approval and codes.  In the event
Tenant must add additional Satellite Dishes in excess of the initial two (2)
rent-free Satellite Dishes, and if such additional Satellite Dishes are
installed on or around the Building ground area at a location that results in
the loss of available parking stalls, then Tenant shall pay Lessor for the
number of parking stalls utilized for placement of the Satellite Dishes at a
rental amount equal to eighty percent (80%) of the then prevailing rate for
parking stalls on the second level of the Building.  This rental payment
requirement shall not apply if such additional Satellite Dishes can be
reasonably installed at any location that does not remove parking space(s).  For
any Satellite Dishes installed on the Building rooftop during the Term of this
Lease, Tenant will at all times have, upon reasonable notice to Lessor (except
no notice is required in the case of an emergency circumstance), ongoing access
to the rooftop to allow for access, repair and adjustment to the rooftop
Satellite Dishes.  For any Satellite Dishes installed during the Term of this
Lease on Building locations other than the Building rooftop, Tenant will at all
times have an ongoing right, without notice to Lessor, to access the Satellite
Dishes for necessary repair and adjustment.

 

(ii) Radio Antennas:  Upon Commencement and during the Term of this Lease,
Tenant, shall have the right to utilize the four (4) Radio Antenna currently
utilized by Tenant and located on the adjacent Pan Am facility, and Tenant, at
its sole cost and expense, shall have the right to install six (6) Radio
Antennas, which shall be no more than 10 feet high, upon the rear portion of the
roof of the Building at a location approved by Lessor, keeping in mind the
aesthetics of the Building, which approval shall not be unreasonably withheld or
delayed.  Tenant shall pay no additional rent to Lessor for such Radio
Antennas.  Installation of such Radio Antennas shall be subject to approval by
the City of Eagan and compliance with City codes and requirements.  Lessor
understands and agrees that the Antennae are absolutely necessary and essential
to Tenant’s operations, and that Tenant requires specific placement
specifications for its Radio Antennas, specifically such antennae need to be on
the rooftop, free from any other structures that may block or interfere with
Antennae signals.  During the Term of this Lease, upon reasonable notice to
Lessor (except no notice is required in the case of an emergency circumstance),
Tenant will at all times have ongoing access to the roof to allow for necessary
access, repair and adjustment to the Radio Antennas.  In

 

17

--------------------------------------------------------------------------------


 

the event of repair or installation of the Radio Antennas, Tenant agrees to use
Lessor’s structural engineer, or a structural engineer approved by the roof
manufacturer to ensure that any alteration to the roof will be in compliance
with the rooftop warranty issued to Lessor by the roof manufacturer.   Tenant,
at its sole cost and expense, shall have the ongoing right to add additional
Antennas as essential for its operations upon the rear portion of the roof of
the Building at a location approved by Lessor, keeping in mind the aesthetics of
the Building, which approval shall not be unreasonably withheld or delayed. 
Tenant shall pay to Lessor as additional rent hereunder the sum of $100.00 per
month for each Radio Antenna installed in excess of the six (6) Antennae that
are allowed to be installed as described herein.

 

c.             Concrete Patio.

 

Tenant shall have the right to construct at its sole cost and expense a concrete
patio adjacent to the exterior to the Premises for exclusive use by Tenant’s
employees of a square footage of no more than 800 square feet at a location
contiguous to Tenant’s Premises and in the rear of the Building.  Installation
of such patio shall be subject to approval by the City of Eagan and compliance
with City code and requirements.  Tenant shall pay no additional rent for such
patio.

 

d.             On-Site Equipment.

 

During the Term and renewal Terms of this Lease, Tenant shall have the right to
install electrical, HVAC, computer servers, and other operating equipment
essential, as of the date of this Lease, for its entire operations (the “On-Site
Equipment”), including but not limited to S.O.C. and data center functions, at a
location adjacent to the rear of the Premises and, except as required by Code,
no more than fifteen (15) feet from the rear of the Premises, (outside the
Premises) of no more than 3,000 square feet.  Such On-site Equipment
installation shall be at Tenant’s sole cost and expense, at a location approved
by Lessor, which approval shall not be unreasonably withheld or delayed.  The
area encompassed by On-Site Equipment as initially installed as of the
Commencement Date, even if less than the 3,000 square feet allowed hereunder, is
herein defined to be the “Initial On-Site Installation.”  In addition, such
installation of such equipment shall be subject to approval by the City of Eagan
and in compliance with City Codes and requirements.  During the Term of this
Lease, Tenant will at all times have, upon reasonable notice to Lessor (except
no notice is required in the case of an emergency circumstance), ongoing and
open access to On-Site Equipment to allow for access, adjustment or repair of
such equipment.  Tenant shall pay no additional rent for such usage.  Tenant
shall have the ongoing right to add equipment as essential for its operations
with approval by Lessor, which approval shall not be unreasonably withheld or
delayed.  In the event Tenant must add additional On-Site Equipment in excess of
the Initial On-Site Installation and if such additional On-Site Equipment needs
to be installed on or around the Building ground area at a location that results
in the loss of available parking stalls, then Tenant shall pay Lessor for the
number of parking stalls utilized for placement of the additional On-Site
Equipment at a rental amount equal to eighty percent

 

18

--------------------------------------------------------------------------------


 

(80%) of the then prevailing rate for parking stalls on the second level of the
Building.  This rental payment requirement shall not apply if such additional
On-Site Equipment can be reasonably installed at any Building location that does
not remove parking space(s).

 

16.           Alterations.

 

After completion of the Building and the Premises, Lessor will have no
obligation to do any redecorating or remodeling or to make any repairs or
alterations, except to the extent of Lessor’s obligations pursuant to Sections
11 and 13 herein and its obligation to maintain all common areas and the
Building.

 

Tenant will not make any alterations, additions or improvements in or to the
Premises without first obtaining the written consent of Lessor, which will not
be unreasonably withheld or delayed; provided, however, that the consent of
Lessor shall not be required for any non-structural improvements that are less
than $100,000.00.  Tenant will secure Lessor’s prior written approval of any
contractor or subcontractor who is to perform work on the Premises at Tenant’s
request.  All alterations by Tenant will be constructed with new materials, in a
good and workmanlike manner, and in compliance with the plans and specifications
approved by Lessor, which will not be unreasonably withheld or delayed, and all
applicable laws, ordinances, rules, orders, regulations, or other requirements
of governmental authorities.  Lessor shall oversee all work.  Tenant will pay
for any labor, services, materials, supplies or equipment furnished or alleged
to have been furnished by Tenant in or about the Premises, and Tenant, within
ten (10) days of being notified by Lessor of the filing of any mechanic’s,
materialmen’s or other lien against the Premises resulting from Tenant’s failure
to make such payment, will pay and discharge such mechanic’s, materialmen’s or
other lien against the Premises resulting from Tenant’s failure to make such
payment, or will contest the lien and deposit with Lessor’s Title Company cash
equal to 150% of the amount of the lien.  If, after a 12 month period the
contested lien is not resolved, Lessor may access the deposited sum submitted by
Tenant to pay for and/or resolve the lien.  If the lien is reduced to final
judgment, Tenant will discharge the judgment and Lessor will return the cash
deposited by Tenant.  Lessor may post notices of nonresponsibility on the
Premises as provided by law.

 

All alterations, additions and improvements to the Premises made at Lessor’s or
Tenant’s expense, except movable office furniture and Tenant’s movable trade
fixtures and equipment, will become the property of Lessor upon installation and
will be surrendered with the Premises upon termination of this Lease unless
Lessor elects otherwise in writing.  Tenant will not be required to remove any
improvements that are attached to the Building that are part of the original
Tenant’s work or any subsequent alterations approved by Lessor.

 

17.           Utilities and Service.

 

Lessor will provide mains and conduits to supply water, gas, electricity and (if
there is a sink or drain within the Premises) sanitary sewer services to the
Premises in accordance with building standard specifications set out in the Work
Letter.  Tenant will pay all charges for sewer usage, garbage disposal, and
janitorial services for the Premises, refuse removal, water, electricity, gas,

 

19

--------------------------------------------------------------------------------


 

heating, air conditioning and ventilation costs, telephone, and any other
utility services furnished to the Premises during the Term which are not a part
of the Operating Costs.  If any of such services are furnished by Lessor, the
cost of all such services furnished by Lessor will be a part of the Operating
Costs.  Lessor will not be liable for any loss or damage resulting from any
temporary interruption of these services due to repairs, alterations or
improvements, or any variation, interruption or failure of these services due to
governmental controls, unavailability of energy, or any other cause beyond
Lessors control, unless such unavailability is caused by the gross negligence or
willful misconduct of Lessor or Lessor’s employees, agents or contractors.  No
such interruption or failure of these services will be deemed as an eviction of
Tenant or will relieve Tenant from any of its obligations under this Lease,
however Tenant will have the right to rent payment abatement or set-off due to
such interruption, failure or unavailability caused by the gross negligence or
willful misconduct of Lessor or Lessor’s employees, agents or contractors from
the date of such interruption through the date such service is restored.

 

18.           Parking.

 

Tenant shall have the right, during the Term, and at no additional cost during
the Term, to the unrestricted use of a minimum of 150 unreserved open-air grade
parking stalls in the surface lots behind and in front of the Building, closest
to the Premises.  Tenant will also have the use of twelve (12) parking stalls in
the designated parking ramp above the Premises on the second level of the
Building 24 hours per day, free of charge throughout the Term of the Lease.
Tenant agrees that pilots, flight crew or other airport personnel who are
employed by Tenant will not park on the Premises while they are working at the
airport or are in-flight, however Tenant’s employees who are permanently officed
at the Premises, including but not limited to Tenant’s corporate executive
officers, senior management, and management employees, shall be allowed to park
on the Premises when temporarily working off-site.  Tenant agrees not to store
vehicles used for flight operations at the Premises.  If Tenant increases the
Usable Square Footage of the Premises pursuant to Section 36 hereof, Tenant
shall be entitled to utilize additional open-air parking spaces on a
proportionate basis.

 

19.           Entry by Lessor.

 

Lessor and its agents and contractors and mortgagees will have the right to
enter the Premises at reasonable times for inspecting, cleaning, repairing, or
exhibiting the Premises, but Lessor shall only enter the Premises upon 24 hour
notice to Tenant, unless such entrance to the Premises is due to an emergency
situation.

 

20.           Subordination.

 

Lessor represents that, except for the mortgage in favor of Bank of America,
there are no other mortgages on the Building as of the date hereof. At the
request of any mortgagee or ground lessor, this Lease will be subject and
subordinate to any mortgage or ground lease which may now or hereafter encumber
the Building, and Tenant will execute, acknowledge and deliver to Lessor any
document reasonably requested by Lessor to evidence the subordination.  Such
subordination is on the condition that Tenant’s right of possession of the
Premises as provided in this Lease will not be disturbed by the mortgagee or
ground lessor so long as Tenant is not in

 

20

--------------------------------------------------------------------------------


 

default (subject to the expiration of any applicable notice or cure period)
under this Lease.  If the interest of Lessor is transferred to any party by
reason of foreclosure of a mortgage or cancellation of a ground lease, or by
delivery of a deed in lieu of foreclosure or cancellation, Tenant will
immediately and automatically attorn to such party.  Tenant agrees that upon
notification by Lessor or any mortgagee or ground lessor of the election of a
mortgagee or ground lessor to subordinate its interest in the Premises to this
Lease, this Lease will become prior to the mortgage or ground lease.  Lessor
shall utilize its best efforts to deliver to Tenant a subordination agreement
from the existing mortgagee within thirty (30) days following execution of this
Lease by both parties hereto, which subordination agreement shall contain the
non-disturbance provisions required under this Section.

 

21.           Estoppel Certificates/Memo of Lease.

 

Within twenty (20) days after written request from Lessor, Tenant will execute,
acknowledge and deliver to Lessor a document furnished by Lessor, which document
may be relied upon by Lessor and any prospective purchaser or mortgagee of the
Building, stating (a) that this Lease is unmodified and is in full force and
effect (or if modified, that the Lease is in full force and effect as modified
and stating the modifications), (b) the dates to which rent and other charges
have been paid, (c) the current Monthly Rent, (d) the dates on which the Term
begins and ends, (e) that Tenant has accepted the Premises, (f) the Lessor is
not, to the best of Tenant’s knowledge, in default under this Lease, or, if
Lessor is in default, specifying any such default, and (g) including such other
information relating to this Lease.  In the event that Tenant fails to furnish
such document within said twenty (20) days, the Lessor shall be deemed
authorized by this Lease to execute such document in good faith on Tenant’s
behalf and in Tenant’s name and stead, and this Lease shall constitute an
irrevocable power of attorney in favor of Lessor for that limited purpose.

 

Tenant and Lessor shall execute, deliver and record, file or register from time
to time all such instruments as may be required by any present or future law in
order to evidence the respective interests of Lessor and Tenant in any of the
Premises, and shall cause, at Tenant’s request and sole expense, a memorandum of
this Lease, and any supplement hereto or to such other instrument, if any, as
may be appropriate, to be recorded, filed or registered and re-recorded, refiled
or re-registered in such manner and in such places as may be required by any
present or future law in order to publish notice and protect the validity or
priority of this Lease.  If a memorandum of this Lease cannot be recorded, filed
or registered, this Lease shall be recorded, filed or registered at Tenant’s
sole expense.

 

22.           Waiver of Claims and Assumption of Risks.

 

Lessor and Tenant release each other from any liability for loss or damage by
fire or other casualty coverable by a standard form of “all risk” insurance
policy, whether or not the loss of damage resulted from the negligence of the
other, its agents or employees.  Each party will use reasonable efforts to
obtain policies of insurance which provide that this release will not adversely
affect the rights of the insured under the policies.  The releases in this
Section will be effective whether or not the loss was actually covered by
insurance.  Tenant assumes all risk of loss or damage of Tenant’s property
within the Premises, including any loss or damage caused by

 

21

--------------------------------------------------------------------------------


 

water leakage, fire, windstorm, explosion, theft, act of any other tenant, or
other cause, unless such loss or damage is caused by the gross negligence or
willful misconduct of Lessor or Lessor’s employees, agents or contractors. 
Lessor will not be liable to Tenant, or its employees, for loss of or damage to
any property in the Premises, unless such loss or damage is caused by the gross
negligence or willful misconduct of Lessor or Lessor’s employees, agents or
contractors.  Tenant shall not release Lessor from any liability for loss or
damage as a result of any breach of Lessor’s representations and warranties as
set forth in Sections 3 and 14 herein.

 

23.           Indemnification.

 

Tenant will indemnify Lessor and its agents and employees against all claims,
demands and actions, and all related costs and expenses (including reasonable
attorneys’ fees) for injury, death, disability or illness of any person, or
damage to property, occurring in the Premises or arising out of Tenant’s use of
the Premises, except to the extent caused by the willful misconduct or
negligence of Lessor or someone acting on its behalf.  Lessor will indemnify
Tenant and its agents and employees against all claims, demands and actions, and
all related costs and expenses (including reasonable attorneys’ fees) for
injury, death, disability or illness of any person, or damage to property,
occurring in the Building as defined herein (not including the Premises) or
arising out of Lessor’s use or maintenance of the Building (not including the
Premises), except to the extent caused by the willful misconduct or negligence
of Tenant or someone acting on its behalf.  Lessor will further indemnify Tenant
and its agents and employees for any claims, demands and actions and all related
costs and expenses (including reasonable attorney’s fees) relating to any breach
of Lessor’s representations and warranties as set forth in the Lease.

 

24.           Insurance.

 

Beginning on the Commencement Date (or upon occupancy of the Premises, if
earlier), Tenant will keep public liability insurance in force at its expense by
an insurer and policy acceptable to Lessor in its reasonable opinion.  The
policy will name Lessor and its mortgagee as additional insured, for limits of
at least $3,000,000 combined single limit for bodily injuries or death, and for
property damage.  Tenant will carry fire and “all risk” coverage insurance for
Tenant’s property and the Premises.  Prior to Tenant’s occupancy of the
Premises, Tenant will deliver to Lessor the liability and casualty policies or
certificates by the insurer showing this coverage to be in effect with premiums
paid.  The insurance will provide that Lessor will be notified in writing 30
days prior to cancellation of, change in (so as to result in noncompliance with
the insurance requirements hereunder), or failure to renew, the insurance.

 

Throughout the period during which Lessor is performing work under the terms of
the Work Letter, Lessor shall carry or cause to be carried for the benefit of
Lessor and Tenant such insurance as is customarily carried by prudent builders
of improvements similar to the Lessor’s work in similar locations.  Lessor shall
pay the premiums for the insurance policies required by this subparagraph as the
same become due and payable. Lessor shall deliver to Tenant, within fifteen (15)
days of commencing the work pursuant to the terms of the Work Letter, a
certificate of Lessor or Lessor’s insurance agent setting forth the particulars
as to all such insurance policies, that all premiums due thereon have been paid
and that the same are in full force and effect.  Not later than fifteen (15)
days prior to the expiration date of each of the insurance

 

22

--------------------------------------------------------------------------------


 

policies required hereby, Lessor shall deliver to Tenant a certified copy of a
renewal policy or policies marked “premium paid” or accompanied by other
evidence of payment of premium satisfactory to Tenant.

 

In addition, Lessor shall, at its cost and expense, cause the following
insurance coverage to be provided and kept in force without lapse at any time
and for any reason during the Term of this Lease:

 

(i)    All Risk Insurance coverage policies covering the Premises and Building
against loss or damage by lightning, water leakage, fire, windstorm, explosion,
theft, or act of any other tenant, in an amount equal to 100% of the full
replacement value thereof (excluding foundations and excavation costs), which
names Tenant as an additional insured and Loss Payee and which includes an
endorsement waiving the right of subrogation. Notwithstanding anything contained
in this Lease to the contrary, regardless of whether or not Lessor causes the
required insurance covering losses for such causes to be provided and kept in
force and regardless of whether or not Tenant, its agents, employees,
contractors or others under the control of Tenant cause such damages, Lessor
shall be responsible for repairing all damages to the Premises and Building
(excluding Tenant’s property as outlined in Section 22 herein) caused by
lightning, water leakage, fire, windstorm, explosion, theft, act of any other
tenant and such risks as are customarily included in “Special Form” or All Risk
coverage endorsements to policies covering property similar to the Premises and
Building.

 

(ii)   Commercial General Liability/Public Liability coverage on an “Occurrence
Form” basis with limits of at least $3,000,000 Each Occurrence, and $3,000,000
General Aggregate for all claims arising out of Bodily Injury and Personal
Injury, and Property Damage Liability.

 

(iii)   Workers Compensation and Employer’s Liability coverage covering all
employees, contractors and subcontractors of Lessor, as applicable, working in
the State of Minnesota under the statutory provisions of the Minnesota Workers
Compensation Act.

 

Each insurance policy to be carried under this subparagraph shall contain a
provision whereby the insurer (i) agrees that such policy shall not be canceled
or modified, and shall not fail to be renewed, without at least thirty (30) 
days’ prior written notice to Tenant, (ii) waives any right to claim any
premiums and commissions against Tenant, (iii) provides that Tenant is permitted
to make payments to effect the confirmation of such policy upon notice of
cancellation due to nonpayment of premiums, and (iv) waives all rights of
subrogation against Tenant.  In the event any insurance policy shall contain
breach of warranty provisions, such policy shall provide that with respect to
the interests of Tenant, such insurance policy shall not be invalidated by and
shall insure Tenant regardless of (A) any act, failure to act or negligence of
or violation of warranties, declarations or conditions contained in such policy
by any named insured, or (B) any change in title to or ownership of the Leased
Premises.

 

23

--------------------------------------------------------------------------------


 

In no event, however, shall Lessor be required to insure the flight simulators
or other trade fixtures and equipment installed or kept in the Premises by
Tenant, regardless of whether the same are owned by Tenant or a third party.

 

All insurance policies shall be issued by an insurer admitted to do, and
lawfully doing, business in the State of Minnesota with an A.M. Best rating of
A- or better.

 

25.           Assignment and Subletting.

 

Tenant will have the continuing right to assign this Lease or sublet all or part
of the Premises at any time with Lessor’s prior written consent, which consent
shall not be unreasonably withheld or delayed.  If Tenant receives a bona fide
offer for an assignment of Tenant’s interest under this Lease or to sublease all
or part of the Premises, and Tenant wishes to accept the offer, Tenant may
request Lessor’s consent in writing, enclosing a copy of the offer.  Other than
as specifically set forth herein, Tenant will not compensate Lessor for allowing
the assignment or sublease.  In the case of a proposed assignment or sublease of
all of the Premises, Lessor may terminate this Lease, conditioned on execution
of a new lease between Lessor and the party making the offer on the same terms
as the offer to Tenant.  In the case of a proposed sublease for less than all of
the Premises, Lessor may amend this Lease to exclude the portion of the Premises
to be subleased, either conditioned on execution of a new lease between Lessor
and the party making the offer on the same terms as in the offer to Tenant.

 

Lessor shall have the right to receive any profit made in such assignment or
subletting.  As used herein the term “profit” shall mean any increased rent
payable by such assignee or subtenant above the Monthly Rent but less all
transaction costs of the assignment or sublease incurred by Tenant, including
but not limited to, tenant improvements or other costs of construction paid by
Tenant, as well as any brokerage commissions incurred by Tenant.

 

The provisions of this Section will be binding on Tenant and any assignee or
subtenant of Tenant and will apply to all portions of the Premises remaining
subject to this Lease and to each request by Tenant, or its assignee or
subtenant, for Lessor’s consent to a further or subsequent assignment or
subletting.

 

If Lessor consents to one or more assignments or subleases, Tenant will still
remain liable for all obligations of the Tenant under this Lease, unless Lessor
releases Tenant and terminates this Lease pursuant to a proposed assignment or
sublease of all the Premises conditioned on execution of a new lease between
Lessor and the party making the offer on the same terms as the offer to Tenant.

 

Lessor’s interest in this Lease will be freely assignable and the obligations of
the Lessor arising or accruing under this Lease after an assignment will be
enforceable only against the assignee.

 

24

--------------------------------------------------------------------------------


 

26.           Damage or Destruction.

 

a. Casualty.

 

If the Premises or Building is damaged by Casualty, the damage (excluding damage
to Building paid for by Tenant or trade fixtures, equipment or personal property
of Tenant) will be promptly repaired by Lessor at its expense to a condition as
near as reasonably possible to the condition prior to the Casualty.

 

b. Major Casualty.

 

If more than 25% of the total Square Feet in the Building is rendered
untenantable and directly affects Tenant’s business operations and/or use of the
Premises, or if more than 25% of the total Square Feet in the Premises is
rendered untenantable or unusable for Tenant’s intended purposes, such damage or
casualty shall be considered to be a “Major Casualty.”  Within thirty (30) days
of the date of the Major Casualty, Lessor shall provide Tenant its good-faith
written estimate for the time necessary to restore the Premises.   If the
repairs cannot be completed within two hundred forty (240) days after the date
of the Major Casualty, either party may terminate this Lease by giving written
notice to the other party within ten (10) days of the written estimate, which
termination shall be effective as of the date set forth in the notice. If this
Lease is not terminated, Lessor will begin repairs within 60 days after the
Major Casualty and complete the repairs within 240 days, subject to acts of God;
strikes and other matters not within the control of Lessor.  If Lessor fails to
begin, proceed or complete the repairs as required, Tenant may terminate this
Lease by giving written notice to Lessor.  If Lessor does not begin or complete
the repairs within 30 days after Tenant’s notice, Tenant may terminate this
Lease by written notice to Lessor within 5 days after expiration of the
foregoing 30 day period.  If this Lease is terminated because of the Major
Casualty, rents and other payments will be prorated as of the date of Major
Casualty and will be proportionately refunded to Tenant or paid to Lessor, as
the case may be, during any period in which the Premises or any portion of the
Premises is made untenantable or made unusable for Tenant’s intended purposes,
as a result of the Major Casualty, the Monthly Rent will be abated for the
period of time untenantable or unusable for Tenant’s intended purposes in the
Premises.

 

27.           Eminent Domain.

 

If there is a taking of 25% or more of the Premises or 25% or more of the total
Square Feet in the Building, either party may terminate this Lease as of the
date the public authority takes possession, by written notice to the other party
within 30 days after the taking.  If this Lease is so terminated, any rents and
other payments will be prorated as of the termination and will be
proportionately refunded to Tenant, or paid to Lessor, as the case may be.  All
damages, awards and payments for the taking will belong to Lessor irrespective
of the basis upon which they were made or awarded, except that Tenant will be
entitled to any amounts specifically awarded for Tenant’s trade fixtures or
equipment or as a relocation payment or allowance.  If this Lease is not
terminated as a result of the taking, Lessor will restore the remainder of the
Premises to a condition as near as reasonably possible to the condition prior to
the taking, the rent will be abated for the period of time the space is
untenantable in proportion to the square foot area

 

25

--------------------------------------------------------------------------------


 

untenantable and this Lease will be amended appropriately to reflect the
deletion of the space taken.

 

28.           Defaults.

 

a.             Default by Tenant:

 

If (a) Tenant defaults in the payment of rent or other amounts under this Lease
and the default continues for ten (10) days after written notice by Lessor or
Tenant, (b) Tenant defaults in any other obligation under this Lease and the
default continues for thirty (30) days after written notice by Lessor to Tenant,
(c) any proceeding is begun by or against Tenant to subject the assets of Tenant
to any bankruptcy or insolvency law or for an appointment of a receiver of
Tenant or for any of Tenant’s assets, or (d) Tenant makes a general assignment
of Tenant’s assets for the benefit of creditors, then Lessor may, with or
without terminating this Lease, cure the default and charge Tenant all costs and
expenses of doing so, and Lessor also may reenter the Premises, remove all
persons and property; and regain possession of the Premises, without waiver or
loss of any of Lessor’s rights under this Lease, including Lessor’s right to
payment of Monthly Rent.  Lessor also may terminate this Lease as to all future
rights of Tenant, without terminating Lessor’s right to payment of Monthly Rent
and other charges due under this Lease.

 

Tenant waives any right of restoration to possession of the Premises after
reentry, notice of termination, or of judgment for possession.  If this Lease is
terminated under this Section, Tenant promises and agrees to pay all Monthly
Rent and other charges due for the remainder of the original Term, and all
reasonable attorneys’ fees and other expenses.  If Tenant defaults in any of its
obligations under this Lease, it will promptly pay all reasonable costs
including reasonable attorneys’ fees incurred by Lessor in enforcing Tenant’s
obligations, whether or not this Lease is terminated and whether or not suit is
brought.  No right or remedy will preclude any other right or remedy, no right
or remedy will be exclusive of or dependent upon any other right or remedy, and
any right or remedy may be exercised independently or in combination.

 

If Tenant is in default and notice of termination of Tenant’s right to
possession has been mailed to Tenant at the Premises and it appears in Lessor’s
reasonable judgment that Tenant has abandoned or vacated the Premises, Lessor
may reenter the Premises and retake possession without legal action, without
relieving Tenant of the obligation to pay Monthly Rent or any other obligations
under this Lease, and without any liability to Tenant for re-entry or removal of
Tenant’s property.

 

In the event that this Lease is terminated and/or Tenant is dispossessed from
the Premises on account of Tenant’s default hereunder, Lessor agrees to use
good-faith, commercially reasonable efforts to re-let same and to otherwise
mitigate damages.

 

b.             Default by Lessor:

If Lessor shall fail to keep, observe or perform any of the terms, covenants or
conditions herein to be kept, observed and performed by Lessor, and such default
has not been cured by Lessor within thirty (30) days after Tenant has given
written notice to Lessor, and provided that Lessor is not diligently and
effectively in the process of curing the default, then Tenant in addition to

 

26

--------------------------------------------------------------------------------


 

any other rights or remedies available to Tenant hereunder, shall have:  (i) the
right, at its option, to cure such default by such acts as may be reasonably
necessary under the circumstances, and to offset any and all expense thereof,
including reasonable attorneys’ fees, against amounts due to Lessor from
Tenant;  (ii) if the default by Lessor is such as to constructively evict or
effectively dispossess Tenant, or substantially destroy Tenant’s right to quiet
enjoyment, Tenant shall have the right to invoke any and all rights and remedies
Tenant may have at law and in equity; or (iii) the option to exercise any other
rights or remedies which Tenant may have at law or equity.  Notwithstanding the
foregoing, the notice and cure period provided to Lessor above shall not apply
to Lessor’s obligation to timely deliver the Premises as required under this
Lease.  If Tenant makes any advances because of a default by Lessor not cured
within thirty (30) days after notice from Tenant, Lessor is obligated to repay
the full amount of such advances, together with interest on the amount advanced
at the rate of interest set forth in Section 5 hereof (18% per annum or the
maximum rate of interest permitted by law).  No remedy herein or otherwise
conferred upon or reserved to Tenant shall be considered to exclude or suspend
any other remedy but the same shall be cumulative and shall be in addition to
every other remedy given hereunder, or now or hereafter existing at law or in
equity or by statute, and every power and remedy given by this Lease to Tenant
may be exercised from time to time and so often as occasion may arise or as may
be deemed expedient.

 

29.           Waiver of Lease Provisions.

 

No waiver of any provision of this Lease will be deemed a waiver of any other
provision or a waiver of that same provision on a subsequent occasion.  The
receipt of rent by Lessor with knowledge of a default under this Lease by Tenant
will not be deemed a waiver of the default.  Lessor and Tenant will not be
deemed to have waived any provision of this Lease by any action or inaction and
no waiver will be effective unless it is done by express written agreement
signed by the waiving party.  Any payment by Tenant and acceptance by Lessor of
a lesser amount than the full amount of all Monthly Rent and other charges then
due will be applied to the earliest amounts due.  No endorsement or statement on
any check or letter for payment of rent or other amount will be deemed an accord
and satisfaction, and Lessor may accept such check or payment without prejudice
to its right to recover the balance of any rent or other amount or to pursue any
other remedy provided in this Lease.  No acceptance of payment of less than the
full amount due will be deemed a waiver of the right to the full amount due
together with any interest and service charges.

 

30.           Return of Possession to Lessor.

 

On expiration of the Term or sooner termination of this Lease, Tenant will
return possession of the Premises to Lessor, without notice from Lessor, in good
order and condition, except for ordinary wear and damage, destruction or
conditions Tenant is not required to remedy under this Lease.  If Tenant does
not return possession of the Premises to Lessor, Tenant will pay Lessor all
damages Lessor may suffer as a result of Tenant’s holdover.  Tenant will give
Lessor all keys for the Premises and will inform Lessor of combinations on any
locks and safes on the Premises.  Any property left in the Premises after
expiration or termination of this Lease or after the Premises have been vacated
by Tenant will become the property of Lessor to dispose of as Lessor chooses.

 

27

--------------------------------------------------------------------------------


 

31.           Holding Over.

 

If Tenant remains in possession of the Premises after expiration of the Term
without a new lease, any such holding over will be from month-to-month subject
to all the same provisions of this Lease, except that the Monthly Rent will be
150% of the Monthly Rent of the expired Lease.  The month-to-month occupancy may
be terminated by Lessor or Tenant on the last day of any month by at least 30
days’ prior written notice to the other.

 

32.           Brokers.

 

Lessor and Tenant represent and warrant one to another that neither of them has
employed or otherwise used any broker or agent in relation to this Lease except
that Lessor has engaged Spectrum Development Group, LLC or its assigns and
Tenant has engaged The Keewaydin Group as its broker.  Lessor agrees to pay The
Keewaydin Group, Inc., a fee equal to $4.00 per usable square foot leased by
Tenant per this Lease, pursuant to a separate brokerage agreement, which fee
shall be payable one-half upon execution of the Lease and one-half on the
Commencement Date. Lessor will indemnify and hold Tenant harmless, and Tenant
will indemnify and hold Lessor harmless, from and against any claims for any
other brokerage or other commissions or fees arising out of any breach of the
foregoing representation and warranty by the respective indemnitors.  The
brokerage fee will be adjusted upwards or downward based on the actual square
footage committed to at the time of Occupancy.

 

33.           Option to Renew.

 

Provided Tenant is not then in default under this Lease, to the extent of the
portion of the Premises Tenant is actually occupying at the end of the
applicable Term or Option Term, Tenant shall have the option to renew this Lease
for up to two (2) successive periods of five (5) years each (the “Option
Terms(s)”).  If Tenant exercises any option, all the provisions of the Lease
shall remain in full force and effect and the parties’ rights, duties, and
obligations shall remain the same except Sections 34, 35, and 36 hereof shall be
deleted in their entirety and the rent set forth in Section 5 shall be adjusted
as herein provided.  Tenant may not exercise this option for any five (5) year
period if it is not then a Tenant under this Lease or if it is in default under
this Lease.  In order to exercise any option, Tenant must give Lessor written
notification of its election to do so, together with a then-current copy of
Tenant’s financial statements, no later than one (1) calendar year prior to the
expiration of the term under which it is currently operating (the initial term
or any subsequently exercised Option Term, whichever is applicable).

 

Base rent payable under any Option term shall be established for each Option
Term prior to its commencement.  The base rent utilized for any Option Term
shall be the prevailing rate (the “Prevailing Rental Rate”) at the commencement
of such Option Term, for renewals of space in the Building of equivalent
quality, size, utility and location, with the length of the Option Term and the
credit standing of Tenant taken into account.  Within 30 days after receipt of
Tenant’s notice to renew, Lessor shall deliver to Tenant written notice of the
Prevailing Rental Rate and shall advise Tenant of the required adjustment to
Basic Rent, if any, and the other terms and conditions offered including,
whether any letter of credit would be required if Lessor determines,

 

28

--------------------------------------------------------------------------------


 

in its reasonable judgment, that Tenant’s financial condition or
credit-worthiness has materially deteriorated since the date of this Lease,
together with documentation substantiating such determination.  Tenant shall,
within thirty (30) days after receipt of Lessor’s notice, notify Lessor in
writing whether; (i) Tenant accepts or rejects Lessor’s determination of the
Prevailing Rental Rate; and (ii) whether Tenant disputes Lessor’s determination
that a letter of credit will be required (if a letter of credit is required in
Lessor’s offer).  If Tenant timely notifies Lessor that Tenant accepts Lessor’s
determination of the Prevailing Rental Rate (including any letter of credit
requirement), then, on or before the commencement date of the Option Term,
Lessor and Tenant shall execute an amendment to this Lease extending the Term on
the same terms provided in this Lease, except as follows:

 

(a)           Basic Rent shall be adjusted to the Prevailing Rental Rate; and

 

(b)           Lessor shall lease to Tenant the Premises in their then-current
condition, and Lessor shall not provide to Tenant any allowances (e.g. moving
allowance, construction allowance, and the like) or other tenant inducements,
unless mutually agreed to by Lessor and Tenant at that time.

 

If Tenant accepts Lessor’s determination of the Prevailing Rental Rate, but
rejects Lessor’s requirement for a Letter of Credit, then Lessor and Tenant
agree that the Parties shall have an additional thirty (30) day period to allow
the Parties additional time to further negotiate the Letter of Credit
requirement, including Tenant’s right to provide documentation, evidence or
other assurances to support or substantiate that Tenant’s financial condition
should be reasonably acceptable to Lessor.  If after the thirty (30) day
additional period, the parties cannot agree whether a Letter of Credit should be
required, then Tenant’s rights under this Section shall terminate and Tenant
shall have no right to renew this Lease.

 

If Tenant rejects Lessor’s determination of the Prevailing Rental Rate, or fails
to timely notify Lessor in writing that Tenant accepts or rejects Lessor’s
determination of the Prevailing Rental Rate, time being of the essence with
respect thereto, Tenant’s rights under this Section shall terminate and Tenant
shall have no right to renew this Lease.

 

Tenant’s rights under this Section shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns all of its
interest in this Lease or sublets all of the Premises, (3) Tenant fails to
timely exercise its option under this Section, time being of the essence with
respect to Tenant’s exercise thereof or (4) in connection with an offer, Lessor
determines, it its sole but reasonable discretion, that Tenant’s financial
condition or creditworthiness has materially deteriorated since the date of this
Lease and Tenant fails to provide adequate Credit assurances to Lessor as
previously outlined within in this Section.

 

34.           Early Termination by Tenant.

 

Provided Tenant is not then in default under this Lease, Tenant shall have the
right to terminate this Lease on the seven (7) year anniversary of the
Commencement Date (the “Early Termination Date”) upon written notice given to
Lessor at least one hundred eighty (180) days in advance of the Early
Termination Date.  Should Tenant properly terminate the Lease pursuant to this

 

29

--------------------------------------------------------------------------------


 

Section, the Lease shall be deemed to end on the Early Termination Date for all
purposes and the Term shall end on such Early Termination Date.  On the Early
Termination Date, Tenant will pay Lessor the unamortized portion of the “*” per
square foot Tenant Improvement Allowance amortized at a rate of “*” per annum . 
Tenant will pay no other penalty to Lessor for this right and will have no
further obligations to Lessor or anyone claiming through Lessor under this
Lease.

 

35.           Reduction of Space by Tenant.  Provided Tenant is not then in
default under this Lease, Tenant shall have the option to reduce the square
footage of the Premises by up to 15,000 square feet on the seven (7) year
anniversary of the Commencement Date and for the balance of the Term.  In order
to exercise this option, Tenant must give Lessor written notification of its
election, specifying the amount and location of the square footage (which must
be contiguous to the space adjoining the Premises) to be given up by Tenant no
later than one hundred eighty (180) days prior to the date occurring seven (7)
years from the Commencement Date.  Tenant will not pay any penalty to Lessor for
this right and will have no further obligation to Lessor for the Leased Premises
space.  If Tenant reduces the Premises as set forth in this Section 35, Tenant
will pay Lessor the unamortized portion of the “*” per square foot Tenant
Improvement Allowance amortized at a rate of “*” per annum with respect to the
Tenant Improvement Allowance attributable to the relinquished portion of the
Premises.  Tenant will pay no other penalty to Lessor for this right to reduce
the Premises and will have no further obligations to Lessor or anyone claiming
through Lessor under this Lease with respect to the relinquished portion of the
Premises.

 

36.           Option to Increase the Size of the Premises.

 

Provided Tenant is not then in default under this Lease, Tenant shall have the
option to increase the Usable Square Footage of the Premises by 5,000 square
feet on the three, five and seven year anniversaries of the Commencement Date. 
(Each 5,000 square foot addition is hereafter termed the “Additional Space”.) 
Any square feet added to the Premises must be contiguous to the initial Premises
(or any Additional Space added to the initial Premises.  In order to exercise
its option on the third, fifth or seventh anniversary of the Commencement Date,
or any of them, Tenant shall give written notice of its election to add no later
than two hundred seventy days prior to the third, fifth or seventh anniversary
of the Commencement Date, as the case may be.  Upon exercise of either option by
Tenant, the Additional Space shall be added to the Usable Square Footage of the
Premises effective on the third, fifth or seventh anniversary of the
Commencement Date, as applicable.   Lessor shall allow Tenant to begin
construction up to 180 days prior to the anniversary date.  Tenant shall bear no
cost associated with removal or relocation of any existing tenant of the
Additional Space, and such cost will be paid by the existing tenant or by
Lessor.  The Additional Space shall be delivered under the same terms and
conditions as the initial Premises, including the Lessor delivering the
Additional Space to Tenant in accordance with Exhibit C-1 and including the
identical improvements installed as part of the tenant shell improvements of
Tenant’s Work (as set forth in Exhibit C) in the initial Premises.  All
Additional Space will be coterminous with the Initial Premises and will be under
the same terms and conditions as the Initial Premises except that the Monthly
Rent for the Additional Space shall be the sum of:  (i) Base Rent (as determined
below), plus the (ii) the

 

* Omitted pursuant to a request for confidential treatment.

 

30

--------------------------------------------------------------------------------


 

Tenant Improvement Allowance for the Additional Space equal to an amount of up
to “*” per square foot, amortized at 9.6% per annum over the remaining Term.

 

For purposes hereof, “Base Rent” for the Additional Space shall be calculated by
multiplying the Usable Square Feet of the Additional Space by the following
annual rates and dividing by 12.

 

 

Year

 

Annual Rate Per
Usable Square Foot
of the Premises

 

3

 

 

“*”

 

4

 

 

“*”

 

5

 

 

“*”

 

6

 

 

“*”

 

7

 

 

“*”

 

8

 

 

“*”

 

9

 

 

“*”

 

10

 

 

“*”

 

 

The parties agree to execute an amendment to this Lease to reflect the Monthly
Rent schedule applicable to any expansion space.

 

Except as otherwise mutually agreed, in no event shall Lessor be obligated to
pay a commission with respect to any space leased by Tenant under this Section,
and Tenant and Lessor shall each indemnify the other against all costs,
expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party.

 

Tenant’s rights under this Section shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated, or (b) less than thirty-six
(36) full calendar months remain in the initial Term of this Lease.

 

37.           Right of First Refusal.

 

(a)    Grant of Right

 

Subject to the renewal or expansion options of Pan Am, or Tenant (Mesaba) as a
current Sub-Tenant of Pan Am, which exist as of the Commencement Date of this
Lease; and  provided (a) no Event of Default exists, and (b) Tenant is then
occupying at least 15,000 Usable square feet of the Premises, Tenant shall at
all times have a right of first refusal on any space contiguous to the
Premises.  “First Refusal Space” shall mean, collectively, any space contiguous
to the Premises as designated on Exhibit B, limited to Phase II and the Pan Am
leased space located in Phase I, including Tenant’s subleased space therein
(collectively, the “First Refusal Space”).

 

* Omitted pursuant to a request for confidential treatment.

 

31

--------------------------------------------------------------------------------


 

(b)   Notice of Third Party Lease Offer.

 

If Lessor enters into good faith negotiations with any third party to lease all
or any part of the First Refusal Space and sends to or receives from such third
party a letter of intent or similar document acceptable to Lessor in Lessor’s
sole discretion to lease all or any part of the First Refusal Space, Lessor will
provide Tenant with an “Offer Notice” which will notify Tenant of the terms and
conditions of the proposed lease between Lessor and the third party and provide
Tenant with a copy of the letter of intent or similar document.  The Offer
Notice shall be in writing, and shall include the date on which the First
Refusal Space shall be included in the Premises, and shall also include the
financial, economic and other relevant terms of the lease offer for the First
Refusal Space.

 

(c)    Exercise of Right.

 

If Tenant desires to lease the portion of the First Refusal Space that is the
subject of the Offer Notice, Tenant may do so under the same terms and
conditions as the Initial Premises as outlined in this Lease, except for the
Base rent.  Base rent will be determined by reducing the Base Rent of the
third-party lease offer to the First Refusal Space, reduced by the amortization
(at rate of 10% per annum) of all allowances given to said third-party,
including but not limited to, tenant improvements, moving, architectural or
other allowances, cost of Lessor’s construction of shell condition, and
commissions paid to arrive at the net effective rate (the “Net Effective Rent”).
The cost of delivering the space according to Exhibit C of this Lease will then
be amortized at a rate of 10% per annum over the balance of the Term of this
Lease and added to the Net Effective Rent.  The sum of this amortization and the
Net Effective Rent will constitute Base Rent for the First Refusal Space. 
Tenant shall notify Lessor in writing whether or not Tenant elects to lease the
entire First Refusal Space on the terms set forth in the Offer Notice, as
amended by the above mentioned rent calculation, within ten (10) business days
after Lessor delivers to Tenant the Offer Notice.  If Tenant provides notice it
elects not to lease the entire First Refusal Space (a “Decline”) it shall state
in good faith in such notice whether its decision was made primarily due to (i)
lack of need for additional space in the Building, or (ii) the amount of the
Base Rent for such First Refusal Space.  If Tenant does not so notify Lessor
within the foregoing ten (10) business days period, Lessor may lease the subject
portion of the First Refusal Space to the third party on the same terms and
conditions described in the Offer Notice, and Tenant’s right of first refusal
with respect to the subject portion of the First Refusal Space automatically
terminates if a Lease document is executed with Third Party and is of no further
force and effect, except as specifically provided below.  At the expiration of
the term of Third Party’s lease or if so terminated, Tenant shall again have the
right of first refusal;  Provided, however, if the Third Party’s Lease (i) is in
excess of 15,000 square feet, or (ii) contains a priority right of renewal, then
Tenant’s Right of First Refusal contained herein shall terminate.

 

If Tenant timely elects to lease the First Refusal Space, then Lessor and Tenant
shall execute an amendment to this Lease, effective as of the date the First
Refusal Space is to be included in the Premises, under the same terms set forth
in the terms and conditions of this Lease except for the Base rent, which will
be adjusted as described above.

 

32

--------------------------------------------------------------------------------


 

(d)   Change of Terms

 

If Lessor is entitled to lease all or any part of the First Refusal Space to a
third party as described in Section 37 (c) above, and, prior to Lessor’s
execution of a lease with the third party, the terms and conditions of the
transaction between Lessor and the third party change by a reduction in the base
rent of “*” per square foot or more from that contained in the initial letter of
intent or similar document as described above, Lessor will notify Tenant of the
revised terms and conditions.  If Tenant desires to lease the subject portion of
the First Refusal Space on the revised terms and conditions, Tenant shall notify
Lessor in writing whether Tenant elects to lease the revised subject portion of
the First Refusal within ten (10) business days after Lessor delivers such
notice to Tenant.  If Tenant does not so notify Lessor within the foregoing ten
(10) business days period, Lessor may lease the subject portion of the First
Refusal Space to the third party on the changed terms and conditions, and
Tenant’s right of first refusal with respect to the subject portion of the First
Refusal Space automatically terminates if a lease document is executed with the
third-party and is of no further force and effect.  If Tenant timely elects and
notified Lessor of its intent to lease the subject portion of the First Refusal
Space as revised and adjusted, then Lessor and Tenant shall execute an amendment
to this Lease, effective as of the date the First Refusal Space is to be
included in the Premises, under the same terms set forth in the terms and
conditions of this Lease except for Base Rent, which will be adjusted as
described above.

 

(e)    Revival of First Refusal Rights

 

If Lessor is entitled to lease all or any part of the First Refusal Space to a
third party under this Section and does not thereafter enter into a lease of
such space with the third party, Tenant’s right of first refusal is revived with
respect to the First Refusal Space as designated herein.

 

(f)    Right of First Refusal Terms and Conditions

 

All such First Refusal Space will be coterminous with the Initial Premises and
will be under the same terms and conditions as the Initial Premises and this
Lease, except for the Base Rent as adjusted in Section 37(c) hereof.

 

Tenant may not exercise its rights under this Section if Tenant is in default
under this Lease. Except as mutually agreed, in no event shall Lessor be
obligated to pay a commission with respect to any space leased by Tenant under
this Section, and Tenant and Lessor shall each indemnify the other against all
costs, expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party.

 

Tenant’s rights under this Section shall terminate (i) if this Lease or Tenant’s
right to possession of the Premises is terminated, (ii) if the Term of this
Lease is extended pursuant to Section 33 hereof and the Offer Notice would occur
in years eighteen (18), nineteen (19) or twenty (20) of the Term, or (iii)
subject to the provisions of Section 37(d) hereof, the Tenant stated in its
Decline that its reason for not leasing the First Refusal Space was due to
Tenant’s lack of need for additional space in the Building.

 

* Omitted pursuant to a request for confidential treatment.

 

33

--------------------------------------------------------------------------------


 

38.           Notice.

 

Any notice under this Lease will be in writing, and will be sent by prepaid
overnight courier service, or by telephonic facsimile confirmed by certified
mail, addressed to Tenant at the Premises and to Lessor at:

 

Richard V. Morphew

Spectrum Investment Group, L.L.C.

1000 Blue Gentian Road

Eagan, MN 55121

(Fax: 651-675-2290)

 

or to such other address as is designated in a notice given under this Section. 
A notice will be deemed given on the date mailed.  Routine mailings to Tenant
need not be sent by certified mail.

 

39.           Governing Law.

 

This Lease will be construed under and governed by the laws of Minnesota.  If
any provision of this Lease is illegal or unenforceable, it will be severable
and all other provisions will remain in force as though the severable provision
had never been included.

 

40.           Entire Agreement.

 

This Lease, including all documents and Exhibits incorporated herein by
reference, contains the entire agreement between Lessor and Tenant regarding the
Premises and supercedes and replaces any and or all prior contemporaneous
discussions, negotiations, understandings and agreements, written and oral,
regarding such Premises.  Any Shuttle Services contemplated between the Parties
hereto, if any, shall be addressed in a separate Agreement.  Tenant agrees that
it has not relied on any statement, representation or warranty of any person
except as set out in this Lease.  All Exhibits attached hereto are fully
incorporated herein by reference. This Lease may be modified only by an
agreement in writing signed by Lessor and Tenant.  No surrender of the Premises,
or of the remainder of the Term, will be valid unless accepted by Lessor in
writing.  This Lease may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together shall continue one and the
same instrument.

 

41.           Successors and Assigns.

 

All provisions of this Lease will be binding on and inure to the benefit of the
successors and assigns of Lessor and Tenant, except that no person or entity
holding under or through Tenant in violation of any provision of this Lease will
have any right or interest in this Lease or the Premises.

 


42.           FORCE MAJEURE


 


IN THE EVENT THAT EITHER PARTY HERETO SHALL BE PARTIALLY OR TOTALLY DELAYED OR
HINDERED IN OR PREVENTED FROM PERFORMING ANY OF ITS OBLIGATIONS HEREUNDER, OR IF
SUCH OBLIGATIONS ARE RENDERED

 

34

--------------------------------------------------------------------------------


 


IMPOSSIBLE DUE TO ANY EVENTS OF FORCE MAJEURE, INCLUDING BUT NOT LIMITED TO
ACCIDENTS, BREAKAGE, LABOR STRIKES, SHORTAGE OF MATERIALS, ACTS OF GOD, FIRE,
EXPLOSION, FLOOD, WARS, RIOTS, ACTS OF PUBLIC ENEMY, ACTS OF TERRORISM,
SABOTAGE, CIVIL COMMOTION,  ACTS OF GOVERNMENT, DELAYS OF GOVERNMENTS OR ANY
DEPARTMENT OF REGULATORY AGENCY THEREOF OR CREATED THEREBY (INCLUDING NATIONAL
AVIATION AUTHORITIES), OR ANY OTHER CONDITIONS, EVENTS OR OTHER CAUSES BEYOND
SUCH PARTY’S REASONABLE CONTROL, THEN PERFORMANCE OF SUCH ACTS OR OBLIGATIONS
SHALL BE EXCUSED FOR THE PERIOD OF THE DELAY AND THE PERIOD FOR THE PERFORMANCE
OF ANY SUCH ACT SHALL BE EXTENDED FOR A PERIOD EQUIVALENT TO THE PERIOD OF SUCH
DELAY.  THE PARTY WHO HAS SUFFERED THE FORCE MAJEURE EVENT SHALL USE ITS BEST
EFFORTS TO INFORM THE OTHER PARTY OF THE EVENT AND SHALL USE ITS BEST EFFORTS TO
AMELIORATE THE SITUATION.  THE OCCURRENCE OF A FORCE MAJEURE EVENT SHALL NOT
CONSTITUTE A BREACH HEREUNDER.

 

IN WITNESS WHEREOF, Lessor and Tenant have executed this Lease to be effective
as of the date stated in the first paragraph of this Lease.

 

 

Lessor:

 

 

 

SPECTRUM INVESTMENT GROUP, L.L.C.

 

 

 

By:

/s/ Richard V. Morphew

 

 

Its President

 

 

 

Tenant:

 

 

 

MESABA AVIATION, INC.

 

 

 

By

/s/ Randy W. Strobel

 

 

Its Vice President, Finance

 

35

--------------------------------------------------------------------------------